UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1671



FULANI SALEH-BEY,

                                               Plaintiff - Appellant,

         versus


A.R.T. MANAGEMENT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
1313-L)


Submitted:   November 20, 1997             Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fulani Saleh-Bey, Appellant Pro Se. Minda Frahm Goldberg, WARTZ-
MAN, OMANSKY, BILBAUM, SIMONS, STEINBERG, SACHS & SAGAL, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals the district court's order denying her re-

quest for a preliminary injunction to prevent her eviction pursuant

to a state court judgment of foreclosure with no right of redemp-

tion.* Appellant asserts that the eviction proceedings served as a
form of housing discrimination based on her mental disability. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Saleh-Bey v. A.R.T. Management, No. CA-97-1313-L

(D. Md. May 13, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                           AFFIRMED




    *
      To the extent that Appellant seeks to challenge the district
court's order declining to extend a temporary restraining order,
the district court's order is not reviewable. See Drudge v.
McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973).

                                   2